FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUGENIO EVERADO CAMACHO-                         No. 08-73303
CONTRERAS,
                                                 Agency No. A073-982-536
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Eugenio Everado Camacho-Contreras, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen alleging ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for

review.

      The BIA did not abuse its discretion in denying Camacho-Contreras’ motion

to reopen because it was filed more than six years after the BIA’s March 25, 2002,

order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Camacho-

Contreras failed to demonstrate that he acted with the due diligence required for

equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”); see also Singh v. Gonzales, 491

F.3d 1090, 1096-97 (9th Cir. 2007).

      Camacho-Contreras’ remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-73303